FILED
                                                                              October 1, 2021
                                                                              EDYTHE NASH GAISER, CLERK

                             STATE OF WEST VIRGINIA                           SUPREME COURT OF APPEALS
                                                                                  OF WEST VIRGINIA
                           SUPREME COURT OF APPEALS


In re J.C.

No. 21-0137 (Logan County 19-JA-68)



                              MEMORANDUM DECISION


        Petitioner Mother M.C., by counsel William C. Duty, appeals the Circuit Court of Logan
County’s January 22, 2021, order terminating her parental rights to J.C. 1 The West Virginia
Department of Health and Human Resources (“DHHR”), by counsel Patrick Morrisey and S.L.
Evans, filed a response in support of the circuit court’s order and a supplemental appendix. The
guardian ad litem, J. Christopher White, filed a response on the child’s behalf in support of the
circuit court’s order. On appeal, petitioner argues that the circuit court erred in applying an
incorrect standard of evidence and in finding that the DHHR provided reasonable efforts to
reunify the family.

        This Court has considered the parties’ briefs and the record on appeal. The facts and legal
arguments are adequately presented, and the decisional process would not be significantly aided
by oral argument. Upon consideration of the standard of review, the briefs, and the record
presented, the Court finds no substantial question of law and no prejudicial error. For these
reasons, a memorandum decision affirming the circuit court’s order is appropriate under Rule 21
of the Rules of Appellate Procedure.

        Prior to the instant petition, the DHHR alleged that the parents were the subject of “ten or
more” Child Protective Services (“CPS”) investigations pertaining to domestic violence and
physical abuse. 2 In 2000, the DHHR found maltreatment in the home related to “shaking a child
and failure to protect.” In addition, the father was charged with two counts of domestic battery

       1
        Consistent with our long-standing practice in cases with sensitive facts, we use initials
where necessary to protect the identities of those involved in this case. See In re K.H., 235 W.
Va. 254, 773 S.E.2d 20 (2015); Melinda H. v. William R. II, 230 W. Va. 731, 742 S.E.2d 419
(2013); State v. Brandon B., 218 W. Va. 324, 624 S.E.2d 761 (2005); State v. Edward Charles
L., 183 W. Va. 641, 398 S.E.2d 123 (1990).
       2
         Some of the DHHR’s prior investigations involve J.C.’s older siblings, who are not at
issue in this appeal.



                                                 1
and two counts of domestic assault based on the findings of that investigation. Petitioner initially
admitted to domestic violence in the home, then recanted during the investigation process. In
2007, the DHHR conducted an investigation based on allegations of a child in the home “being
choked” and physical markings observed on the child’s neck, but the parents denied the
accusations. In 2009, children in the home “disclosed fear of [the father]” and disclosed that they
witnessed him hold a gun to petitioner’s head, “pull the trigger three separate times and on the
fourth time of pulling the trigger . . . aimed the gun towards the hillside . . . and the gun fired.”
Finally, in 2018, the DHHR investigated allegations of physical and emotional abuse in the home
but, again, the parents denied that they mistreated their children. Throughout these earlier
proceedings, the DHHR alleged that the father was noncompliant during several open CPS cases
for the family.

        The DHHR filed the instant child abuse and neglect petition in May of 2019, alleging that
petitioner and the father exposed J.C. to domestic violence in the home. The DHHR alleged that
the investigation began due to J.C.’s excessive absence from school. During an interview with a
CPS worker, then-seven-year-old J.C. stated that he wanted to stay home so that he could protect
petitioner from the father. He disclosed that the father “put a belt around [petitioner’s] neck” and
held a knife to her throat. He stated that petitioner told him about the incident and showed him a
picture. He also disclosed seeing the father hit petitioner “real hard.” According to the DHHR,
J.C. became emotional during the interview and asked the CPS worker not to speak to his parents
because petitioner told him not to tell anyone about the abuse or else she would “be dead and
[J.C.] won’t see [her] no more.” J.C. stated that the father had described to the child how “[h]e
will kill us. He will put us in a car and make it look like a car accident and then, well, we will be
gone.”

        CPS workers contacted the parents, who both denied the allegations. However, once
alone, petitioner admitted to a CPS worker that the allegations were true. She admitted that the
father had always been violent and that he had held guns to her head, held knives to her body,
threatened to kill her, and hit her. According to the DHHR, petitioner reported that she was
afraid to remain in the home and afraid of what might happen. The DHHR obtained photographs
of bruising on petitioner’s neck and arm that she indicated were the result of the father’s violent
actions. Petitioner waived her right to a preliminary hearing, and the circuit court ordered both
parents to participate in a parental fitness evaluation.

        The circuit court held an adjudicatory hearing in September of 2019. Petitioner filed an
answer to the petition, admitting that she had been the victim of “chronic domestic violence,”
and moved for a post-adjudicatory improvement period. The court also learned that petitioner
had completed her parental fitness evaluation and filed for a domestic violence protective order
against the father. Petitioner moved for assistance with her first month’s rent and security deposit
to establish a separate residence, which the circuit court granted. The father had attended his
parental fitness evaluation, but he was “inappropriate with staff” and left before the evaluation
was completed. The circuit court ordered that the adjudicatory hearing would be continued to
give the father an opportunity to complete his evaluation.

       The circuit court continued an adjudicatory hearing in October of 2019, due a recent
vehicle accident involving the father. The father had been hospitalized as a result of the accident

                                                 2
and at least one person was killed. The DHHR filed an amended petition alleging that the father
had been charged with driving under the influence resulting in death and driving under the
influence resulting in bodily injury, both felonies. Finally, the circuit court held an adjudicatory
hearing in late October of 2019, and petitioner stipulated to the allegations in the petition. The
father did not appear but was represented by counsel. The circuit court granted petitioner’s
motion for an improvement period. In so doing, the court incorporated the recommendations in
the parental fitness evaluation, which suggested that petitioner obtain a safe and secure
household, disassociate from the father, take parenting classes, and attend individual therapy
sessions.

       The circuit court held a review hearing on petitioner’s improvement period and an
adjudicatory hearing on the father in January of 2020. Regarding petitioner, the DHHR raised
concerns about her lack of independent housing and failure to comply with domestic violence
counseling. Ultimately, however, petitioner’s improvement period continued. The father moved
for an improvement period. He testified, denying the allegations contained in the petition but
admitting to alcohol and prescription medication abuse. The circuit court held the father’s motion
in abeyance.

       In March of 2020, the parties convened to review petitioner’s improvement period. Her
counsel moved to withdraw, and the circuit court granted the request. The DHHR and guardian
noted that they believed petitioner was not compliant with services. The circuit court held a final
review hearing in July of 2020, and found that petitioner failed to complete her post-adjudicatory
improvement period.

        The circuit court held the final dispositional hearing in December of 2020. Petitioner and
the father both moved for a post-dispositional improvement period. Petitioner testified in support
of her motion and denied the allegations in the petition that she had previously admitted. She
asserted that she “went and lied so [she] could see [her] son” and believed that there were no
issues with her parenting that needed to be addressed. Petitioner also testified that she fabricated
the allegations in her petition for the domestic violence protective order that she filed in
September of 2019 and ultimately withdrew the petition. She stated that J.C. was lying about the
allegations. She argued that CPS workers and her attorney had lied to her and coerced her into
lying about the allegations in the petition. She explained that she obtained a trailer to serve as her
housing but admitted that she placed it on the father’s property. She further admitted that she did
not have a phone and service providers had to call the father in order to reach her. Based upon
this evidence, the circuit court denied petitioner’s motion for a post-dispositional improvement
period, finding that she had refused to acknowledge the allegations in the petition and, therefore,
an improvement period would be an exercise in futility.

        The circuit court then heard evidence regarding the DHHR’s motion to terminate the
parents’ parental rights. The DHHR presented testimony from petitioner’s psychological
evaluator and a DHHR worker. The circuit court found that petitioner continued to reside in
close proximity to the father, despite her earlier admissions to being a victim of his chronic
domestic abuse. The court also found that petitioner was offered services by the DHHR, and she
failed to avail herself of those services. In support of this finding, the DHHR worker testified that
petitioner did not consistently participate in services, including domestic violence counseling that

                                                  3
the DHHR had arranged. The circuit court found that petitioner “failed to comply with each and
every recommendation” of her parental fitness evaluation. Based on petitioner’s performance and
her testimony during the dispositional hearing, the parental fitness evaluator opined that her
prognosis for improved parenting was “virtually non-existent.” Ultimately, the circuit court
found that the DHHR had used reasonable efforts to reunify the family but that the parents failed
to take advantage of the services offered to them. It concluded that there was no reasonable
likelihood that the conditions of abuse and neglect could be substantially corrected in the near
future and that termination of petitioner’s parental rights was necessary for the welfare of the
child. Accordingly, the circuit court granted the DHHR’s motion to terminate petitioner’s
parental rights by its January 22, 2021, order. She now appeals that order. 3

       The Court has previously held:

               “Although conclusions of law reached by a circuit court are subject to de
       novo review, when an action, such as an abuse and neglect case, is tried upon the
       facts without a jury, the circuit court shall make a determination based upon the
       evidence and shall make findings of fact and conclusions of law as to whether
       such child is abused or neglected. These findings shall not be set aside by a
       reviewing court unless clearly erroneous. A finding is clearly erroneous when,
       although there is evidence to support the finding, the reviewing court on the entire
       evidence is left with the definite and firm conviction that a mistake has been
       committed. However, a reviewing court may not overturn a finding simply
       because it would have decided the case differently, and it must affirm a finding if
       the circuit court’s account of the evidence is plausible in light of the record
       viewed in its entirety.” Syl. Pt. 1, In Interest of Tiffany Marie S., 196 W.Va. 223,
       470 S.E.2d 177 (1996).

Syl. Pt. 1, In re Cecil T., 228 W. Va. 89, 717 S.E.2d 873 (2011).

        On appeal, petitioner first argues that the circuit court erred in applying an incorrect
standard of evidence at the dispositional hearing. Petitioner correctly points out that “the
evidence upon which parental rights may be terminated must be clear and convincing.” In re
Jeffrey R.L., 190 W. Va. 24, 33, 435 S.E.2d 162, 171 (1993) (citation omitted). She asserts that
the circuit court applied a “more likely than not” standard at the dispositional hearing in making
its findings of fact. During the hearing, the circuit court stated that “[t]he evidence, however,
remains credible to me, that it was more likely than not that these incidents of domestic violence
occurred in this home, that they negatively affected the ability of [the parents] to parent, and that
for whatever reason they’ve not been addressed, much less rectified or fixed.” Critically,
petitioner readily admits that the circuit court’s dispositional order “sets forth the proper
standard” and found that there was clear and convincing evidence that petitioner had failed to



       3
       The father’s parental rights were also terminated below. According to the parties, the
permanency plan for the child is adoption in his current placement.



                                                 4
remedy the conditions of abuse and neglect. Nevertheless, petitioner argues that the circuit court
applied the incorrect standard during the hearing and, therefore, erred in its decision.

         Upon our review, we find that the circuit court’s written dispositional order is controlling.
This Court has previously held “it is clear that where a circuit court’s written order conflicts with
its oral statement, the written order controls.” Tennant v. Marion Health Care Found., Inc., 194
W. Va. 97, 107 n.5, 459 S.E.2d 374, 384 n.5 (1995); see also State v. White, 188 W. Va. 534,
536 n.2, 425 S.E.2d 210, 212 n.2 (1992) (“[H]aving held that a court speaks through its orders,
we are left to decide this case within the parameters of the circuit court’s order.” (citations
omitted)); State ex rel. Erlewine v. Thompson, 156 W. Va. 714, 718, 207 S.E.2d 105, 107 (1973)
(“A court of record speaks only through its orders[.]” (citations omitted)). Accordingly, the
circuit court’s order controls over its oral statement during the hearing, and we find that the
circuit court, by petitioner’s own admission, applied the correct standard for disposition and the
termination of her parental rights.

         Second, petitioner avers that the circuit court erred in finding that the DHHR made
reasonable efforts to reunify the family, which she argues in three parts. First, she argues that the
circuit court erred in failing to consider whether she was a “battered parent” within the meaning
of West Virginia Code § 49-1-201. 4 However, petitioner is entitled to no relief. Pursuant to West
Virginia Code § 49-4-601(i) “at the conclusion of the adjudicatory hearing, the court shall make
a determination based upon the evidence and shall make findings of fact and conclusions of law
as to . . . whether the [parent] is abusing, neglecting, or, if applicable, a battered parent.” Here,
petitioner failed to include the adjudicatory order on appeal.

              An appellant must carry the burden of showing error in the judgment of
       which he complains. This Court will not reverse the judgment of a trial court
       unless error affirmatively appears from the record. Error will not be presumed, all
       presumptions being in favor of the correctness of the judgment.

Syl. Pt. 4, State v. Myers, 229 W. Va. 238, 728 S.E.2d 112 (2012) (citations omitted). To the
extent that petitioner asks this Court to presume error in the circuit court’s adjudicatory findings,
we decline and presume correctness in the judgment below.



       4
        “Battered parent” for the purposes of § 49-4-601 et seq. of this code means a
       respondent parent, guardian, or other custodian who has been adjudicated by the
       court to have not condoned the abuse or neglect and has not been able to stop the
       abuse or neglect of the child or children due to being the victim of domestic
       violence as defined by § 48-27-202 of this code, which was perpetrated by the
       same person or persons determined to have abused or neglected the child or
       children.

W. Va. Code § 49-1-201.




                                                  5
        In the second part of her argument, petitioner argues that the circuit court erred in
admitting the expert testimony of her parental fitness evaluator, specifically because the
evaluation in question was over sixteen months old at the time the testimony was given. In the
third part of her argument, petitioner argues that the circuit court’s finding that the DHHR made
reasonable efforts was erroneous because it was based solely on general statements of the
testifying DHHR worker. Petitioner asserts that the DHHR was required to set forth a detailed
statement as to how it provided services and how COVID-19 affected the services provided.
Without belaboring the specifics of petitioner’s argument further, we note that these issues were
not raised below.

        “Our general rule . . . is that, when nonjurisdictional questions have not been decided at
the trial court level and are then first raised before this Court, they will not be considered on
appeal.” Whitlow v. Bd. of Educ. of Kanawha Cty., 190 W. Va. 223, 226, 438 S.E.2d 15, 18
(1993).

       The rationale behind this rule is that when an issue has not been raised below, the
       facts underlying that issue will not have been developed in such a way so that a
       disposition can be made on appeal. Moreover, we consider the element of
       fairness. When a case has proceeded to its ultimate resolution below, it is
       manifestly unfair for a party to raise new issues on appeal. Finally, there is also a
       need to have the issue refined, developed, and adjudicated by the trial court, so
       that we have the benefit of its wisdom.

Id. Notably, petitioner, by counsel, had an extensive opportunity to develop a record of either of
these issues below during both the circuit court’s final review of her improvement period and the
final dispositional hearing; however, she failed to do so, and her failure impedes appropriate
review on appeal. Therefore, these arguments will not be considered.

        In conclusion, we find that the circuit court did not err in terminating petitioner’s parental
rights. Pursuant to West Virginia Code § 49-4-604(c)(6), circuit courts may terminate parental
rights upon finding that there is no reasonable likelihood that the conditions of abuse and neglect
could be substantially corrected in the near future and that termination is necessary for the
child’s welfare. See also Syl. Pt. 5, In re Kristin Y., 227 W. Va. 558, 712 S.E.2d 55 (2011)
(holding that termination of parental rights, “the most drastic remedy” in abuse and neglect
cases, may be employed “when it is found that there is no reasonable likelihood . . . that
conditions of neglect or abuse can be substantially corrected” (citation omitted)). Notably,
petitioner does not challenge the circuit court’s finding that there was no reasonable likelihood
that she could substantially correct the conditions of abuse and neglect in the near future and that
termination was necessary for the welfare of the child. This finding is fully supported by the
record. Petitioner was granted an improvement period, offered services, failed to participate or
respond to those services, and, ultimately, failed to remedy the conditions of abuse and neglect,
even nineteen months after J.C. was removed from the home. See W. Va. Code § 49-4-610(9)
(setting forth that, in the absence of compelling circumstances, a parent shall not be granted any
combination of improvement periods or extensions that would cause the child to be in foster care
for “more than fifteen months of the most recent twenty-two months”). Moreover, petitioner’s
sudden denial of the conditions of abuse and neglect constitutes a failure to acknowledge the

                                                  6
problems that must be corrected and “results in making the problem untreatable.” See In re
Timber M., 231 W. Va. 44, 55, 743 S.E.2d 352, 363 (2013) (citation omitted) (considering that a
parent’s “failure to acknowledge the existence” of the conditions of abuse and neglect makes “an
improvement period an exercise in futility”). Accordingly, the circuit court did not err in
terminating petitioner’s parental rights as there was no reasonable likelihood that she could
correct the conditions of abuse and neglect in the near future.

       For the foregoing reasons, we find no error in the decision of the circuit court, and its
January 22, 2021, order is hereby affirmed.

                                                                                      Affirmed.

ISSUED: October 1, 2021


CONCURRED IN BY:

Chief Justice Evan H. Jenkins
Justice Elizabeth D. Walker
Justice Tim Armstead
Justice John A. Hutchison
Justice William R. Wooton




                                               7